DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more (see MPEP 2106). 
The following is a detailed rejection of independent claim 1.  Analogous independent claims 8 and 15 are rejected for similar reasons.  Regarding claim 1 and applying Step 1 of the MPEP § 2106: The instant application includes independent claim 1 which is directed toward an “computer-implemented method.”  As such, claim 1 is initially directed to one of the four categories of patent eligible subject matter (i.e. process, product, and product respectively).
Regarding Step 2A, prong 1 of the MPEP § 2106:  claim 1 presents the following steps which under a broadest reasonable interpretation of the claimed invention, constitute an abstract idea and recite a mental processes:
A computer-implemented method for extracting target information from …
the method comprising: performing a fast Fourier Transform (FFT) operation on the data received by the sensor to obtain original FFT data;
estimating FFT sidelobes of a target based on a target signal identified from the original FFT data;
subtracting the estimated FFT sidelobes of the target from the original FFT data to generate current FFT data,
wherein the current FFT data has a current residual FFT sidelobe level;
determining if the current residual FFT sidelobe level is lower than a desired threshold; and extracting information of the target from the current FFT data in response to determining that the current residual FFT sidelobe level is lower than the desired threshold.,
Each of these steps can reasonably be performed by a general purpose computer using an input database without any Radar apparatus.  
Regarding Step 2A, prong 2 of the MPEP § 2106:  Claim 1 does not integrate the claimed abstract idea into a practical application. The claim has a method which can be completed with a received database, process that database to arrive at a broadly defined “target information”.  The specification in paragraph 0049 of the present application does disclose a radar receiver to process reflected radar waves, but these features are not included in the claim.  As such, claim 1 merely require the acquisition of a data table which can be performed by a generic computer using generic computer code and generic memory storage and does not represent any specified tasks.  
Claim 1 further cites the additional elements:
data received by a sensor,.
These limitations simply requires pre-solution data gathering which can be performed by a generic computer and do not integrate the abstract idea into a practical application.  
Each element in claim 1 considered singly fails to impose a meaningful limit on the judicial exception (i.e. under a BRI the claim is directed toward data processing).  Claim 1 as a whole, looking at the additional elements individually, and looking at the elements in combination, does not integrate the abstract idea into a practical application.  
Regarding Step 2B of the MPEP § 2106:  Claim 1 does not recite additional elements, taken individually and in combination, that result in the claim as a whole, amounting to an inventive concept. As stated above, the claim consists entirely of mathematical calculations performed on a data set.  Additionally, the calculation of a single “target information” generally links the use of the judicial exception to a particular mathematical equation and thus also fails to impose a meaningful limit on the judicial exception. 
Specifically, claim 1 does not require any radar apparatus.  Claim 1 does not require that the calculated target information be used in any meaningful way.  Claim 1 as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations, with or without a simple calculator (see MPEP 2106.04(a)(2)).  As such claim 1 does not integrate the abstract idea into an inventive concept. 
Regarding claims 2 – 7, 9 - 14, and 16 - 20, all of the claim elements of dependent claims 2 - 7, 9 - 14, and 16 - 20,  when taken both individually and in combination, are directed to the judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more.  These additional limitations can be performed by a general purpose computer using math.  As such, claims 2 - 7, 9 - 14, and 16 - 20,  as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations, with or without a simple calculator (see MPEP 2106.04(a)(2)).  As such claims 2 - 7, 9 - 14, and 16 - 20,  do not integrate the abstract idea into a practical application and are also patent ineligible.
Potentially Allowable Subject Matter
Claims 3, 4, 6, 10, 11, 13, 17, 18, and 20 are rejected under 35 USC § 101.  However, if amendments are made to overcome the 35 USC § 101 rejection of independent claims 1, 8 and 15, then claims 3, 4, 6, 10, 11, 13, 17, 18, and 20 would be considered as “objected to” as being dependent upon a rejected base claim, but claims 3, 4, 6, 10, 11, 13, 17, 18, and 20 would be considered as allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Desodt, G. U. S. Patent 5,874,917 (“Desodt”) in view of Woodford, et al, U. S. Patent Application Publication 2004/0227659 (“Woodford”).
Regarding claim 1, Desodt teaches:
A computer-implemented method for extracting target information from data received by a sensor, the method comprising: performing a fast Fourier Transform (FFT) operation on the data received by the sensor to obtain original FFT data; (Desodt, column 2, lines 52-55 and column 5, lines 31-65, “With reference to Figure 1, there is shown a first embodiment of an antenna array capable of being used in a device according to the present invention.  [Column 5, lines 31-65] With reference to FIG. 9, there is shown a particularly powerful version of the device according to the present invention. In this embodiment, all the encoders 6 belonging to one and the same linear array are connected to one and the same circuit 31 for the formation of beams through computation. … However, the use of a digital device allows, in addition to an increase in performance, the processing in 11, 12, and 13 in any desired order. …”; a device to extract FFT signal data from a radar for processing at module 31 of figure 9).
estimating FFT sidelobes of a target based on a target signal identified from the original FFT data; (Desodt, column 3, lines 30-44, “The curves in FIGS. 3, 4, 5 and 6 exhibit array sidelobes 23 distributed symmetrically with respect to the main lobe 22. The sidelobes 23 corresponding to each linear array have different azimuths and amplitudes.”; a calculation regarding the expected sidelobes for a particular antenna arrangement and transmission wavelength).
subtracting the estimated FFT sidelobes of the target from the original FFT data to generate current FFT data, (Desodt, column 3, lines 44-54, “The extraction of target information according to the present invention includes, for example, comparing the results obtained for several linear arrays whose sidelobes do not overlap. If the majority of the linear arrays does not detect the targets in a given direction during extraction of target information, it is assumed that a target detected, for example by a single linear array, corresponds to a sidelobe of this array. Thus it is possible to eliminate this signal that otherwise might cause a false alarm.”; a collection of radar return data, including noise, interference and sidelobes; taking the known sidelobe data of the antenna array geometry, and eliminating the sidelobe detection (i.e. subtracting the sidelobe) based on the absence of a radar return from other linear arrays; the remaining signals comprise the claimed “current FFT data’).
wherein the current FFT data has a current residual FFT sidelobe level; (Desodt, column 7, lines 29-42, “With reference to FIGS. 17, 19, 21, 23 and 25, there are shown the signals derived from the signals of FIGS. 16, 18, 30 20, 22 and 22, respectively, through extraction according to the present invention. With reference to FIG. 16, there are shown three peaks corresponding to three targets 61, 62 and 63, with peaks 64 corresponding to array sidelobes and to noise. It is only a posteriori that it is possible to say that the peak 62 correspond to a real target and not to noise or to an array sidelobe. The strong echo 61 and the medium echo 63 would have been extracted by a conventional method. On the other hand, the faint echo 62 would have been embedded in the thermal noise and the noise from the array sidelobes in the case of the use of a method of extraction of the prior art.”; a subtraction process that removes the sidelobe energy to expose smaller magnitude targets. Woodford (cited below) continues this process with the CLEAN algorithm).
Desodt does not explicitly teach determining if the current residual FFT sidelobe level is lower than a desired threshold; and extracting information of the target from the current FFT data in response to determining that the current residual FFT sidelobe level is lower than the desired threshold..
Woodford teaches determining if the current residual FFT sidelobe level is lower than a desired threshold; and extracting information of the target from the current FFT data in response to determining that the current residual FFT sidelobe level is lower than the desired threshold. (Woodford, paragraph 0007-0009, “[0007] Essex Corporation has developed techniques to mitigate sidelobes and aliases, and demonstrated levels of suppression in excess of 20 dB. These new techniques disclosed in this document include … and 3) weighting functions based on the phase and amplitude statistics of the sub-aperture image pixels to mitigate sidelobes and aliases, in conjunction with CLEAN or separately. [0009] For the purposes of this discussion, the conventional CLEAN algorithm can be thought to operate as shown in FIG. 9. The original, “dirty” image is searched to find the pixel with the largest magnitude. The amplitude of that pixel is stored for later re-insertion into the image. … The stop condition may be a number of iterations, a length of time, or a threshold for the maximum pixel magnitude in the working image. … Once the stop condition is met, the original pixel amplitudes are replaced in the image; the sidelobes are subtracted, but the real points are restored.”; a CLEAN algorithm, well known in the art, that iteratively reduced the sidelobes; or reduces the lobes for a threshold; continuing this process until a new “largest magnitude” is found, then reduced sidelobes for that magnitude for multiple amplitude peaks until a stop condition is met).
In view of the teachings of Woodford it would have been obvious for a person of ordinary skill in the art to apply the teachings of Woodford to Desodt at the time the application was filed in order to improve performance of a radar when searching for objects in a radar reflected image (see paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Desodt’s sidelobe suppression and Woodford’s more detailed sidelobe suppression are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Woodford’s sidelobe suppression techniques for Desodt’s sidelobe suppression because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 2, Desodt, as modified by Woodford, teaches the method of claim 1.
Woodford further teaches wherein identifying a target signal of a target from the original FFT data comprises identifying the target signal of a strongest target. (Woodford, paragraph 0007-0009, “[0007] Essex Corporation has developed techniques to mitigate sidelobes and aliases, and demonstrated levels of suppression in excess of 20 dB. These new techniques disclosed in this document include … and 3) weighting functions based on the phase and amplitude statistics of the sub-aperture image pixels to mitigate sidelobes and aliases, in conjunction with CLEAN or separately. [0009] For the purposes of this discussion, the conventional CLEAN algorithm can be thought to operate as shown in FIG. 9. The original, “dirty” image is searched to find the pixel with the largest magnitude. The amplitude of that pixel is stored for later re-insertion into the image. … The stop condition may be a number of iterations, a length of time, or a threshold for the maximum pixel magnitude in the working image. … Once the stop condition is met, the original pixel amplitudes are replaced in the image; the sidelobes are subtracted, but the real points are restored.”; a CLEAN algorithm, well known in the art, that iteratively reduced the sidelobes; or reduces the lobes for a threshold; continuing this process until a new “largest magnitude” is found, then reduced sidelobes for that magnitude for multiple amplitude peaks until a stop condition is met).
In view of the teachings of Woodford it would have been obvious for a person of ordinary skill in the art to apply the teachings of Woodford to Desodt at the time the application was filed in order to improve performance of a radar when searching for objects in a radar reflected image (see paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Desodt’s sidelobe suppression and Woodford’s more detailed sidelobe suppression are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Woodford’s sidelobe suppression techniques for Desodt’s sidelobe suppression because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 5, Desodt, as modified by Woodford, teaches the method of claim 1.
Woodford further teaches wherein estimating FFT sidelobes of the target based on the target signal comprises generating the estimated FFT sidelobes of the target over a range of sidelobe levels, wherein the estimated FFT sidelobes of the target having a more accurate estimate of the FFT sidelobes corresponds to a higher level of computational effort. (Woodford, paragraph 0007-0009, “[0007] Essex Corporation has developed techniques to mitigate sidelobes and aliases, and demonstrated levels of suppression in excess of 20 dB. These new techniques disclosed in this document include … and 3) weighting functions based on the phase and amplitude statistics of the sub-aperture image pixels to mitigate sidelobes and aliases, in conjunction with CLEAN or separately. [0009] For the purposes of this discussion, the conventional CLEAN algorithm can be thought to operate as shown in FIG. 9. The original, “dirty” image is searched to find the pixel with the largest magnitude. The amplitude of that pixel is stored for later re-insertion into the image. … The stop condition may be a number of iterations, a length of time, or a threshold for the maximum pixel magnitude in the working image. … Once the stop condition is met, the original pixel amplitudes are replaced in the image; the sidelobes are subtracted, but the real points are restored.”; a CLEAN algorithm, well known in the art, that iteratively reduced the sidelobes; or reduces the lobes for a threshold; continuing this process until a new “largest magnitude” is found, then reduced sidelobes for that magnitude for multiple amplitude peaks until a stop condition is met; the multiple iterations obviously require more computation effort than a single iteration).
In view of the teachings of Woodford it would have been obvious for a person of ordinary skill in the art to apply the teachings of Woodford to Desodt at the time the application was filed in order to improve performance of a radar when searching for objects in a radar reflected image (see paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Desodt’s sidelobe suppression and Woodford’s more detailed sidelobe suppression are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Woodford’s sidelobe suppression techniques for Desodt’s sidelobe suppression because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 7, Desodt, as modified by Woodford, teaches the method of claim 1.
Desodt further teaches wherein extracting information of the target from the current FFT data in response to determining that the current residual FFT sidelobe level is lower than the desired threshold comprises extracting one or more targets from a range, a Doppler velocity, or an azimuth angle FFT processing. (Desodt, column 4 line 63 - column 5,  line 5, “The Doppler processing in 11 permits the velocity discrimination of the targets. The Doppler processing device 11 is connected to the pulse compression device 12. The pulse compression device 12 permits an increase in the range resolution of the radar according to the present invention. The device for the formation of beams through computation and for extraction 13 permits to increase the directivity of the overall antenna and to detect possible targets. The extraction of target information increases the probability of detection of a target for a given constant false alarm rate.”; a radar that can place the target energy into Doppler resolution bins, range resolution bins, or azimuth bins to increase the probability of target detection. Woodson also performs resolution into bins, see paragraphs 0004 and 0005).
Claims 8, 9, 12, 14 – 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Desodt in view of Woodford and Prados, et al, U. S. Patent Application Publication 2020/0150221 (“Prados”).
Regarding claim 8, Desodt teaches:
extracting target information from data received by a sensor, the operations comprising: performing a fast Fourier Transform (FFT) operation on the data received by the sensor to obtain original FFT data; (Desodt, column 2, lines 52-55 and column 5, lines 31-65, “With reference to Figure 1, there is shown a first embodiment of an antenna array capable of being used in a device according to the present invention.  [Column 5, lines 31-65] With reference to FIG. 9, there is shown a particularly powerful version of the device according to the present invention. In this embodiment, all the encoders 6 belonging to one and the same linear array are connected to one and the same circuit 31 for the formation of beams through computation. … However, the use of a digital device allows, in addition to an increase in performance, the processing in 11, 12, and 13 in any desired order. …”; a device to extract FFT signal data from a radar for processing at module 31 of figure 9).
estimating FFT sidelobes of a target based on a target signal identified from the original FFT data; (Desodt, column 3, lines 30-44, “The curves in FIGS. 3, 4, 5 and 6 exhibit array sidelobes 23 distributed symmetrically with respect to the main lobe 22. The sidelobes 23 corresponding to each linear array have different azimuths and amplitudes.”; a calculation regarding the expected sidelobes for a particular antenna arrangement and transmission wavelength).
subtracting the estimated FFT sidelobes of the target from the original FFT data to generate current FFT data, (Desodt, column 3, lines 44-54, “The extraction of target information according to the present invention includes, for example, comparing the results obtained for several linear arrays whose sidelobes do not overlap. If the majority of the linear arrays does not detect the targets in a given direction during extraction of target information, it is assumed that a target detected, for example by a single linear array, corresponds to a sidelobe of this array. Thus it is possible to eliminate this signal that otherwise might cause a false alarm.”; a collection of radar return data, including noise, interference and sidelobes; taking the known sidelobe data of the antenna array geometry, and eliminating the sidelobe detection (i.e. subtracting the sidelobe) based on the absence of a radar return from other linear arrays; the remaining signals comprise the claimed “current FFT data’).
wherein the current FFT data has a current residual FFT sidelobe level; (Desodt, column 7, lines 29-42, “With reference to FIGS. 17, 19, 21, 23 and 25, there are shown the signals derived from the signals of FIGS. 16, 18, 30 20, 22 and 22, respectively, through extraction according to the present invention. With reference to FIG. 16, there are shown three peaks corresponding to three targets 61, 62 and 63, with peaks 64 corresponding to array sidelobes and to noise. It is only a posteriori that it is possible to say that the peak 62 correspond to a real target and not to noise or to an array sidelobe. The strong echo 61 and the medium echo 63 would have been extracted by a conventional method. On the other hand, the faint echo 62 would have been embedded in the thermal noise and the noise from the array sidelobes in the case of the use of a method of extraction of the prior art.”; a subtraction process that removes the sidelobe energy to expose smaller magnitude targets. Woodford (cited below) continues this process with the CLEAN algorithm).
Desodt does not explicitly teach:
A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations for
determining if the current residual FFT sidelobe level is lower than a desired threshold; and extracting information of the target from the current FFT data in response to determining that the current residual FFT sidelobe level is lower than the desired threshold..
Woodford teaches determining if the current residual FFT sidelobe level is lower than a desired threshold; and extracting information of the target from the current FFT data in response to determining that the current residual FFT sidelobe level is lower than the desired threshold. (Woodford, paragraph 0007-0009, “[0007] Essex Corporation has developed techniques to mitigate sidelobes and aliases, and demonstrated levels of suppression in excess of 20 dB. These new techniques disclosed in this document include … and 3) weighting functions based on the phase and amplitude statistics of the sub-aperture image pixels to mitigate sidelobes and aliases, in conjunction with CLEAN or separately. [0009] For the purposes of this discussion, the conventional CLEAN algorithm can be thought to operate as shown in FIG. 9. The original, “dirty” image is searched to find the pixel with the largest magnitude. The amplitude of that pixel is stored for later re-insertion into the image. … The stop condition may be a number of iterations, a length of time, or a threshold for the maximum pixel magnitude in the working image. … Once the stop condition is met, the original pixel amplitudes are replaced in the image; the sidelobes are subtracted, but the real points are restored.”; a CLEAN algorithm, well known in the art, that iteratively reduced the sidelobes; or reduces the lobes for a threshold; continuing this process until a new “largest magnitude” is found, then reduced sidelobes for that magnitude for multiple amplitude peaks until a stop condition is met).
In view of the teachings of Woodford it would have been obvious for a person of ordinary skill in the art to apply the teachings of Woodford to Desodt at the time the application was filed in order to improve performance of a radar when searching for objects in a radar reflected image (see paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Desodt’s sidelobe suppression and Woodford’s more detailed sidelobe suppression are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Woodford’s sidelobe suppression techniques for Desodt’s sidelobe suppression because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Prados teaches A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations for (Prados, paragraph 0100, “[0100] Aspects of the systems and methods provided herein, such as the computer system 701, can be embodied in programming. … Machine-executable code can be stored on an electronic storage unit, such as memory (e.g., read-only memory, random-access memory, flash memory) or a hard disk. “Storage” type media can include any or all of the tangible memory of the computers, processors or the like, or associated modules thereof, such as various semiconductor memories, tape drives, disk drives and the like, which may provide non-transitory storage at any time for the software programming.”; that a radar system can be implemented with a general computer, with stored executable code, that the computer can used the computer code in operations).
In view of the teachings of Prados it would have been obvious for a person of ordinary skill in the art to apply the teachings of Prados to Woodford and Desodt at the time the application was filed in order to determine a better resolution for vehicle based radars (paragraph 0006).
Regarding claim 9, Desodt, as modified by Woodford and Prados, teaches the machine-readable medium of claim 8.
Woodford further teaches wherein identifying a target signal of a target from the original FFT data comprises identifying the target signal of a strongest target. (Woodford, paragraph 0007-0009, “[0007] Essex Corporation has developed techniques to mitigate sidelobes and aliases, and demonstrated levels of suppression in excess of 20 dB. These new techniques disclosed in this document include … and 3) weighting functions based on the phase and amplitude statistics of the sub-aperture image pixels to mitigate sidelobes and aliases, in conjunction with CLEAN or separately. [0009] For the purposes of this discussion, the conventional CLEAN algorithm can be thought to operate as shown in FIG. 9. The original, “dirty” image is searched to find the pixel with the largest magnitude. The amplitude of that pixel is stored for later re-insertion into the image. … The stop condition may be a number of iterations, a length of time, or a threshold for the maximum pixel magnitude in the working image. … Once the stop condition is met, the original pixel amplitudes are replaced in the image; the sidelobes are subtracted, but the real points are restored.”; a CLEAN algorithm, well known in the art, that iteratively reduced the sidelobes; or reduces the lobes for a threshold; continuing this process until a new “largest magnitude” is found, then reduced sidelobes for that magnitude for multiple amplitude peaks until a stop condition is met).
In view of the teachings of Woodford it would have been obvious for a person of ordinary skill in the art to apply the teachings of Woodford to Desodt at the time the application was filed in order to improve performance of a radar when searching for objects in a radar reflected image (see paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Desodt’s sidelobe suppression and Woodford’s more detailed sidelobe suppression are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Woodford’s sidelobe suppression techniques for Desodt’s sidelobe suppression because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 12, Desodt, as modified by Woodford and Prados, teaches the machine-readable medium of claim 8.
Woodford further teaches wherein estimating FFT sidelobes of the target based on the target signal comprises generating the estimated FFT sidelobes of the target over a range of sidelobe levels, wherein the estimated FFT sidelobes of the target having a more accurate estimate of the FFT sidelobes corresponds to a higher level of computational effort. (Woodford, paragraph 0007-0009, “[0007] Essex Corporation has developed techniques to mitigate sidelobes and aliases, and demonstrated levels of suppression in excess of 20 dB. These new techniques disclosed in this document include … and 3) weighting functions based on the phase and amplitude statistics of the sub-aperture image pixels to mitigate sidelobes and aliases, in conjunction with CLEAN or separately. [0009] For the purposes of this discussion, the conventional CLEAN algorithm can be thought to operate as shown in FIG. 9. The original, “dirty” image is searched to find the pixel with the largest magnitude. The amplitude of that pixel is stored for later re-insertion into the image. … The stop condition may be a number of iterations, a length of time, or a threshold for the maximum pixel magnitude in the working image. … Once the stop condition is met, the original pixel amplitudes are replaced in the image; the sidelobes are subtracted, but the real points are restored.”; a CLEAN algorithm, well known in the art, that iteratively reduced the sidelobes; or reduces the lobes for a threshold; continuing this process until a new “largest magnitude” is found, then reduced sidelobes for that magnitude for multiple amplitude peaks until a stop condition is met; the multiple iterations obviously require more computation effort than a single iteration).
In view of the teachings of Woodford it would have been obvious for a person of ordinary skill in the art to apply the teachings of Woodford to Desodt at the time the application was filed in order to improve performance of a radar when searching for objects in a radar reflected image (see paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Desodt’s sidelobe suppression and Woodford’s more detailed sidelobe suppression are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Woodford’s sidelobe suppression techniques for Desodt’s sidelobe suppression because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 14, Desodt, as modified by Woodford and Prados, teaches the machine-readable medium of claim 8.
Desodt further teaches wherein extracting information of the target from the current FFT data in response to determining that the current residual FFT sidelobe level is lower than the desired threshold comprises extracting one or more targets from a range, a Doppler velocity, or an azimuth angle FFT processing. (Desodt, column 4 line 63 - column 5,  line 5, “The Doppler processing in 11 permits the velocity discrimination of the targets. The Doppler processing device 11 is connected to the pulse compression device 12. The pulse compression device 12 permits an increase in the range resolution of the radar according to the present invention. The device for the formation of beams through computation and for extraction 13 permits to increase the directivity of the overall antenna and to detect possible targets. The extraction of target information increases the probability of detection of a target for a given constant false alarm rate.”; a radar that can place the target energy into Doppler resolution bins, range resolution bins, or azimuth bins to increase the probability of target detection. Woodson also performs resolution into bins, see paragraphs 0004 and 0005).
Regarding claim 15, Desodt teaches:
performing a fast Fourier Transform (FFT) operation on the data received by the sensor to obtain original FFT data,  (Desodt, column 2, lines 52-55 and column 5, lines 31-65, “With reference to Figure 1, there is shown a first embodiment of an antenna array capable of being used in a device according to the present invention.  [Column 5, lines 31-65] With reference to FIG. 9, there is shown a particularly powerful version of the device according to the present invention. In this embodiment, all the encoders 6 belonging to one and the same linear array are connected to one and the same circuit 31 for the formation of beams through computation. … However, the use of a digital device allows, in addition to an increase in performance, the processing in 11, 12, and 13 in any desired order. …”; a device to extract FFT signal data from a radar for processing at module 31 of figure 9).
estimating FFT sidelobes of a target based on a target signal identified from the original FFT data, (Desodt, column 3, lines 30-44, “The curves in FIGS. 3, 4, 5 and 6 exhibit array sidelobes 23 distributed symmetrically with respect to the main lobe 22. The sidelobes 23 corresponding to each linear array have different azimuths and amplitudes.”; a calculation regarding the expected sidelobes for a particular antenna arrangement and transmission wavelength).
 subtracting the estimated FFT sidelobes of the target from the original FFT data to generate current FFT data, (Desodt, column 3, lines 44-54, “The extraction of target information according to the present invention includes, for example, comparing the results obtained for several linear arrays whose sidelobes do not overlap. If the majority of the linear arrays does not detect the targets in a given direction during extraction of target information, it is assumed that a target detected, for example by a single linear array, corresponds to a sidelobe of this array. Thus it is possible to eliminate this signal that otherwise might cause a false alarm.”; a collection of radar return data, including noise, interference and sidelobes; taking the known sidelobe data of the antenna array geometry, and eliminating the sidelobe detection (i.e. subtracting the sidelobe) based on the absence of a radar return from other linear arrays; the remaining signals comprise the claimed “current FFT data’).
wherein the current FFT data has a current residual FFT sidelobe level,  (Desodt, column 7, lines 29-42, “With reference to FIGS. 17, 19, 21, 23 and 25, there are shown the signals derived from the signals of FIGS. 16, 18, 30 20, 22 and 22, respectively, through extraction according to the present invention. With reference to FIG. 16, there are shown three peaks corresponding to three targets 61, 62 and 63, with peaks 64 corresponding to array sidelobes and to noise. It is only a posteriori that it is possible to say that the peak 62 correspond to a real target and not to noise or to an array sidelobe. The strong echo 61 and the medium echo 63 would have been extracted by a conventional method. On the other hand, the faint echo 62 would have been embedded in the thermal noise and the noise from the array sidelobes in the case of the use of a method of extraction of the prior art.”; a subtraction process that removes the sidelobe energy to expose smaller magnitude targets. Woodford (cited below) continues this process with the CLEAN algorithm).
Desodt does not explicitly teach:
A data processing system, comprising: a processor; a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations comprising: 
determining if the current residual FFT sidelobe level is lower than a desired threshold, and extracting information of the target from the current FFT data in response to determining that the current residual FFT sidelobe level is lower than the desired threshold..
Woodford teaches determining if the current residual FFT sidelobe level is lower than a desired threshold, and extracting information of the target from the current FFT data in response to determining that the current residual FFT sidelobe level is lower than the desired threshold. (Woodford, paragraph 0007-0009, “[0007] Essex Corporation has developed techniques to mitigate sidelobes and aliases, and demonstrated levels of suppression in excess of 20 dB. These new techniques disclosed in this document include … and 3) weighting functions based on the phase and amplitude statistics of the sub-aperture image pixels to mitigate sidelobes and aliases, in conjunction with CLEAN or separately. [0009] For the purposes of this discussion, the conventional CLEAN algorithm can be thought to operate as shown in FIG. 9. The original, “dirty” image is searched to find the pixel with the largest magnitude. The amplitude of that pixel is stored for later re-insertion into the image. … The stop condition may be a number of iterations, a length of time, or a threshold for the maximum pixel magnitude in the working image. … Once the stop condition is met, the original pixel amplitudes are replaced in the image; the sidelobes are subtracted, but the real points are restored.”; a CLEAN algorithm, well known in the art, that iteratively reduced the sidelobes; or reduces the lobes for a threshold; continuing this process until a new “largest magnitude” is found, then reduced sidelobes for that magnitude for multiple amplitude peaks until a stop condition is met).
In view of the teachings of Woodford it would have been obvious for a person of ordinary skill in the art to apply the teachings of Woodford to Desodt at the time the application was filed in order to improve performance of a radar when searching for objects in a radar reflected image (see paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Desodt’s sidelobe suppression and Woodford’s more detailed sidelobe suppression are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Woodford’s sidelobe suppression techniques for Desodt’s sidelobe suppression because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Prados teaches A data processing system, comprising: a processor; a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations comprising:  (Prados, paragraph 0100, “[0100] Aspects of the systems and methods provided herein, such as the computer system 701, can be embodied in programming. … Machine-executable code can be stored on an electronic storage unit, such as memory (e.g., read-only memory, random-access memory, flash memory) or a hard disk. “Storage” type media can include any or all of the tangible memory of the computers, processors or the like, or associated modules thereof, such as various semiconductor memories, tape drives, disk drives and the like, which may provide non-transitory storage at any time for the software programming.”; that a radar system can be implemented with a general computer, with stored executable code, that the computer can used the computer code in operations).
In view of the teachings of Prados it would have been obvious for a person of ordinary skill in the art to apply the teachings of Prados to Woodford and Desodt at the time the application was filed in order to determine a better resolution for vehicle based radars (paragraph 0006).
Regarding claim 16, Desodt, as modified by Woodford and Prados, teaches the system of claim 15.
Woodford further teaches wherein identifying a target signal of a target from the original FFT data comprises identifying the target signal of a strongest target. (Woodford, paragraph 0007-0009, “[0007] Essex Corporation has developed techniques to mitigate sidelobes and aliases, and demonstrated levels of suppression in excess of 20 dB. These new techniques disclosed in this document include … and 3) weighting functions based on the phase and amplitude statistics of the sub-aperture image pixels to mitigate sidelobes and aliases, in conjunction with CLEAN or separately. [0009] For the purposes of this discussion, the conventional CLEAN algorithm can be thought to operate as shown in FIG. 9. The original, “dirty” image is searched to find the pixel with the largest magnitude. The amplitude of that pixel is stored for later re-insertion into the image. … The stop condition may be a number of iterations, a length of time, or a threshold for the maximum pixel magnitude in the working image. … Once the stop condition is met, the original pixel amplitudes are replaced in the image; the sidelobes are subtracted, but the real points are restored.”; a CLEAN algorithm, well known in the art, that iteratively reduced the sidelobes; or reduces the lobes for a threshold; continuing this process until a new “largest magnitude” is found, then reduced sidelobes for that magnitude for multiple amplitude peaks until a stop condition is met).
In view of the teachings of Woodford it would have been obvious for a person of ordinary skill in the art to apply the teachings of Woodford to Desodt at the time the application was filed in order to improve performance of a radar when searching for objects in a radar reflected image (see paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Desodt’s sidelobe suppression and Woodford’s more detailed sidelobe suppression are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Woodford’s sidelobe suppression techniques for Desodt’s sidelobe suppression because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 19, Desodt, as modified by Woodford and Prados, teaches the system of claim 15.
Woodford further teaches wherein estimating FFT sidelobes of the target based on the target signal comprises generating the estimated FFT sidelobes of the target over a range of sidelobe levels, wherein the estimated FFT sidelobes of the target having a more accurate estimate of the FFT sidelobes corresponds to a higher level of computational effort. (Woodford, paragraph 0007-0009, “[0007] Essex Corporation has developed techniques to mitigate sidelobes and aliases, and demonstrated levels of suppression in excess of 20 dB. These new techniques disclosed in this document include … and 3) weighting functions based on the phase and amplitude statistics of the sub-aperture image pixels to mitigate sidelobes and aliases, in conjunction with CLEAN or separately. [0009] For the purposes of this discussion, the conventional CLEAN algorithm can be thought to operate as shown in FIG. 9. The original, “dirty” image is searched to find the pixel with the largest magnitude. The amplitude of that pixel is stored for later re-insertion into the image. … The stop condition may be a number of iterations, a length of time, or a threshold for the maximum pixel magnitude in the working image. … Once the stop condition is met, the original pixel amplitudes are replaced in the image; the sidelobes are subtracted, but the real points are restored.”; a CLEAN algorithm, well known in the art, that iteratively reduced the sidelobes; or reduces the lobes for a threshold; continuing this process until a new “largest magnitude” is found, then reduced sidelobes for that magnitude for multiple amplitude peaks until a stop condition is met; the multiple iterations obviously require more computation effort than a single iteration).
In view of the teachings of Woodford it would have been obvious for a person of ordinary skill in the art to apply the teachings of Woodford to Desodt at the time the application was filed in order to improve performance of a radar when searching for objects in a radar reflected image (see paragraph 0003-0004). Accordingly, the prior art references disclose that it is known that Desodt’s sidelobe suppression and Woodford’s more detailed sidelobe suppression are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Woodford’s sidelobe suppression techniques for Desodt’s sidelobe suppression because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648